DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the keyword group" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Independent claims 10 and 19 are 
Claim 3 recites the limitation "a keyword group" in line 3.  There is a lack of clear antecedent basis for the use of this element since “the keyword group” was previously claimed in the parent claim 1 and it is not clear why this element was introduced subsequently in this claim. Claim 12 is rejected on the same basis.
Claim 7 recites the limitation "the plurality of statistics" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 16 is rejected on the same basis, and dependent claims 8-9 and 17-18 are rejected based upon their dependency on their respective independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 10, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (‘Wu’ hereinafter) (Publication Number 20150220547) in view of Ramos (Ramos, "Using tf-idf to determine word relevance in document queries," Proceedings of the first instructional conference on machine learning, Vol. 242. No. 1, 2003).

As per claim 1, Wu teaches
A processor-implemented method for improving data processing of a plurality of user-entered search text by recommending a plurality of alternate search keywords, the method comprising: (see abstract and background)
executing, by a processor, a first search query using the plurality of user-entered search text; (core words or terms of users original query, paragraphs [0045]-[0046], where these core words or terms can be considered the first search query)
identifying a highest contribution keyword from the keyword group based on a plurality of search results of the executed first search query, (core words or terms, paragraphs [0045]-[0046], where under the broadest reasonable interpretation a single core word can be the claimed keyword group since groups can have a single element, and this would clearly be the highest contribution keyword)
[…]; 
identifying a highest correlation alternate keyword to the identified highest contribution keyword; (alternative user inputs determined by similarity matrix where most likely alternative selected, paragraph [0008],[0039])
and creating an alternate keyword group from the keyword group by replacing the identified highest contribution keyword with the identified highest correlation alternate keyword. (term replacement, paragraph [0039])
Wu does not explicitly indicate “wherein identifying the highest contribution keyword based on calculating a contribution value of each keyword from the executed first search query to a plurality of search results, wherein the contribution value is calculated using a number of total search result hits and a number of documents within the search results within which a particular keyword appears”.
However, Ramos discloses “wherein identifying the highest contribution keyword based on calculating a contribution value of each keyword from the executed first search query to a plurality of search results, wherein the contribution value is calculated using a number of total search result hits and a number of documents within the search results within which a particular keyword appears” (values for each work in a document through an inverse proportion of the frequency of the word in a particular document to the percentage of documents the work appears in, see Abstract, where percentage of documents reads on calculating using number of total results hits and number of documents; see also sections 2.1-2.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu and Ramos because using the steps claimed would have given those skilled in the art the tools to improve the invention by generating better solutions for user-defined queries to determine the frequency of words in a collection of documents (see Ramos, abstract and introduction). This gives the user the advantage of finding documents that are more relevant to what the user entered as the query.

As per claim 5, Wu teaches
identifying the highest correlation alternate keyword further comprises: identifying a plurality of alternate keywords closely related to or synonymous with the identified highest contribution keyword; and calculating a correlation value for each alternate keyword within the identified plurality of alternate keywords. (paragraph [0046]-[0047])

As per claim 6, Wu teaches
the correlation value is a comparison between a measured value of a number of occurrences of a keyword in a search result set and an expected number of occurrences of the keyword in a refined portion of the search result set. (paragraph [0048]-[0049])

As per claims 10 and 14-15,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1 and 5-6 and are similarly rejected.

As per claim 19,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.


Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (‘Wu’ hereinafter) (Publication Number 20150220547) in view of Ramos (Ramos, "Using tf-idf to determine word relevance in document queries," Proceedings of the first instructional conference on machine learning, Vol. 242. No. 1, 2003) and further in view of Mueller et al. (‘Mueller’ hereinafter) (Publication Number 20150339290).

As per claim 2, Wu teaches
the plurality of user-entered search text is selected from a group consisting of a search sentence and a plurality of keywords, and further comprising: in response to the plurality of user-entered search text being a search sentence, identifying a plurality of keywords associated with the search sentence. (paragraph [0008],[0039])
Neither Wu nor Ramos explicitly indicates “using at least one natural language processing technique”.
However, Mueller discloses “using at least one natural language processing technique” (paragraph [0057]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wu, Ramos and Mueller because using the steps claimed would have given those skilled in the art the tools to improve the invention by automating mechanisms for searching through large sets of sources of content and analyzing them with regard to an input question to determine an answer to the question and a confidence measure as to how accurate an answer is for answering the input question (Mueller, paragraph [0006]). This gives the user the advantage of fast and more appropriate delivery of requested information to a user.

As per claim 11,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 2 and is similarly rejected.

As per claim 20,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 2 and is similarly rejected.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (‘Wu’ hereinafter) (Publication Number 20150220547) in view of Ramos (Ramos, "Using tf-idf to determine word relevance in document queries," Proceedings of the first instructional conference on machine learning, Vol. 242. No. 1, 2003) and further in view of Zamansky et al. (‘Zamansky’ hereinafter) (Patent Number 9372895).

As per claim 3,
Neither Wu nor Ramos explicitly indicates “the first search query is based on a keyword group identified from the plurality of user-entered search text using an automatic summarization”.
However, Zamansky discloses “the first search query is based on a keyword group identified from the plurality of user-entered search text using an automatic summarization” (query where keyword group includes purpose-related keywords, column 5, lines 21-44, where purpose-related is summarization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu, Ramos and Zamansky because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a searching method that permits intuitive management and targeting of specific keywords in a way that can take advantage of human knowledge and understanding of words and context yet remain intuitive to searchers (Zamansky, column 2, lines 13-17). This gives the user the advantage of making it easier to construct meaning searches. 

As per claim 12,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 3 and is similarly rejected.




Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (‘Wu’ hereinafter) (Publication Number 20150220547) in view of Ramos (Ramos, "Using tf-idf to determine word relevance in document queries," Proceedings of the first instructional conference on machine learning, Vol. 242. No. 1, 2003) and further in view of Williams et al. (‘Williams’ hereinafter) (Publication Number 20080082511).

As per claim 4, Wu teaches
executing a second search query using the created alternate keyword group; (generate suggested query, paragraph [0052])
Neither Wu nor Ramos explicitly indicates “and displaying, using a graphical user interface, the plurality of search results associated with the executed first search query and the plurality of search results associated with the executed second search query coupled with a plurality of statistics associated with the executed second search query.”
However, Williams discloses “and displaying, using a graphical user interface, the plurality of search results associated with the executed first search query and the plurality of search results associated with the executed second search query coupled with a plurality of statistics associated with the executed second search query” (display results with query word “k9” and word “dog”, figure 6 and paragraphs [0039]-[0040]; announce to user other possible searches, including displaying incident information such as incident percentage of each synonym word, paragraph [0044], where incident percentage of each synonym is equivalent to statistics associated with executed second search query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu, Ramos and Williams because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing searched results to the user implementing or better matching his/her language skill (Williams, paragraph [0006]). This gives the user the advantage of more appropriate and useable search results.

As per claim 13,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 4 and is similarly rejected.


Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (‘Wu’ hereinafter) (Publication Number 20150220547) in view of Ramos (Ramos, "Using tf-idf to determine word relevance in document queries," Proceedings of the first instructional conference on machine learning, Vol. 242. No. 1, 2003) in view of Sasai et al. (‘Sasai’ hereinafter) (Publication Number 20040153463).

As per claim 7,
Neither Wu nor Ramos explicitly indicates “the plurality of statistics is selected from a group consisting of a degree of approximation and a multiplicity value”.
However, Sasai discloses “the plurality of statistics is selected from a group consisting of a degree of approximation and a multiplicity value” (paragraph [0163]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wu, Ramos and Sasai because using the steps claimed would have given those skilled in the art the tools to improve the invention by flexibly changing a data structure in response to changes in an event (Sasai, paragraph [0007]). This gives the user the advantage of dealing with dynamic changes in an event that is continuously varied with time.

As per claim 8, Wu teaches
is a comparison of a correlation between an original keyword group used to execute the first search query and the created alternate keyword group used to execute the second search query. (similarity matrix, paragraph [0035])
Neither Wu nor Ramos explicitly indicate “the degree of approximation”.
However, Sasai discloses “the degree of approximation” (paragraph [0163]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Wu, Ramos and Sasai because using the steps claimed would have given those skilled in the art the tools to improve the invention by flexibly changing a data structure in response to changes in an event (Sasai, paragraph [0007]). This gives the user the advantage of dealing with dynamic changes in an event that is continuously varied with time.

As per claim 9, Wu teaches
the multiplicity value is a value representing a similarity between the plurality of search results of the executed first search query and a plurality of search results of the executed second search query. (similarity matrix and extended query lattice, paragraph [0035],[0040]-[0041])

As per claims 16-18,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 7-9 and are similarly rejected.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198